Citation Nr: 1506178	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-23 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for recurrent left inguinal hernia with mesh repair, from December 1, 2008 (on the basis of hernia, neurologic impairment, and scarring).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from May 1955 to September 1958.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted a 30 percent evaluation for the Veteran's left inguinal hernia, effective from June 4, 2008 through October 13, 2008; allowed a temporary total evaluation on the basis of the need for surgery requiring convalescence from October 14, 2008 through November 30, 2008; and, assigned a noncompensable evaluation for the left inguinal hernia, from December 1, 2008.

In a June 2009 rating decision, the RO increased the Veteran's left hernia disability evaluation to 10 percent disabling, from December 1, 2008.  Although an increased evaluation has been granted, the issue remains in appellate status, as the maximum schedular evaluation has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in July 2010; a hearing transcript is associated with the file.

In August 2012, the Acting Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2014).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

In an October 2012 decision, the Board denied entitlement to an evaluation in excess of 30 percent for left inguinal hernia for the period from June 4, 2008 through October 13, 2008; denied entitlement to an earlier effective date for the temporary total evaluation prior to October 14, 2008; and, denied entitlement to an extension of that temporary total evaluation beyond December 1, 2008.  The Board remanded the issue of entitlement to an increased evaluation for the left hernia disability in excess of 10 percent from December 1, 2008, for further development. This matter was remanded again in April and September 2013 and May 2014.

FINDING OF FACT

Since December 1, 2008, the Veteran's recurrent left inguinal hernia with mesh repair has been manifested by pain, tenderness, swelling, and decreased sensation; there has been no detectable hernia on either the left or right, there has been no indication for the need of any supportive device, there has been no impairment of any nerve other than the ilio-inguinal nerve, scarring does not involve the head, face, or neck, and there have been no scars that are deep, have caused limited motion, have involved an area or areas exceeding 12 square inches (77 square centimeters), or have had any other disabling effects.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for recurrent left inguinal hernia with mesh repair (whether on the basis of hernia, neurologic impairment, or scarring), since December 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code (DC) 7338 (2014), 4.118, Diagnostic Codes (DCs) 7800-7805 (pre- September 23, 2008), 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8530 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; $4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased evaluation for recurrent left inguinal hernia.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the September 2008 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The September 2008 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter also stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.

The September 2008 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's July 2010 hearing, the undersigned identified the issues on appeal (including entitlement to an increased evaluation for a recurrent left inguinal hernia) and asked the Veteran about the treatment received for his service-connected hernia to ensure that all relevant treatment records were obtained.  Also, the Veteran provided testimony as to the symptoms and history of his hernia and the treatment received for the disability.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for his service-connected inguinal hernia.  

In its October 2012, April and September 2013, and May 2014 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things: ask the Veteran to identify any private treatment for his service-connected inguinal hernia; obtain any relevant private treatment records for which the necessary releases had been obtained; obtain all relevant treatment records from the VA Medical Center in Columbia, South Carolina (VAMC Columbia) dated since July 2010; and afford the Veteran VA examinations to assess the severity of his inguinal hernia and its residuals (including neurologic impairment and scarring).  

As explained above, all relevant post-service VA treatment records (including those from VAMC Columbia and dated since July 2010) have been obtained and associated with the file.  Additionally, VA examinations were conducted in November 2012, May 2013, October 2013, February 2014, and September 2014 to assess the severity of the service-connected inguinal hernia and its residuals.

In May 2013, the AOJ sent the Veteran a letter and asked him to identify any relevant private treatment records and to submit the appropriate release form so as to allow VA to obtain any such records.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran did not subsequently identify any private treatment records relevant to his claim for an increased evaluation for recurrent left inguinal hernia.

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not identify any additional relevant private treatment records, VA has no further duty to attempt to obtain any private treatment records.

Therefore, with regard to the claim for an increased evaluation for recurrent left inguinal hernia, the AOJ substantially complied with all of the Board's pertinent October 2012, April and September 2013, and May 2014 remand instructions.  VA has no further duty to obtain any additional records or provide additional examinations with respect to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability evaluation is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged evaluations are, however, appropriate for an increased evaluation claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased evaluation claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's recurrent left inguinal hernia with mesh repair is evaluated under 38 C.F.R. § 4.114, DC 7338.  Under DC 7338, the following evaluations apply: a 10 percent evaluation is warranted for a recurrent postoperative hernia that is readily reducible and well supported by a truss or belt; a 30 percent evaluation is warranted for a small recurrent postoperative hernia, or an un-operated irremediable hernia, that is not well supported by truss, or is not readily reducible; and a 60 percent evaluation is warranted for a large postoperative recurrent hernia that is considered inoperable, that is not well supported under ordinary conditions, and that is not readily reducible.  When there are bilateral inguinal hernias and both are compensable, the more severely disabling hernia is evaluated and 10 percent is added for the second hernia.  38 C.F.R. § 4.114, DC 7338.

The Veteran is also in receipt of separate 10 percent evaluations for a painful scar and residuals of a left ilio-inguinal nerve entrapment, status post nerve ablation (both residuals of the left inguinal hernia).  The scarring is evaluated under 38 C.F.R. § 4.118, DC 7804.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008). The amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his increased evaluation claim was received in August 2008, the amendments are not applicable in this instance and will not be applied in this case.

Under the applicable version of DC 7804, a 10 percent evaluation is warranted for scars that are superficial and painful on examination.  This is the maximum schedular evaluation under DC 7804.  In order for scarring that does not involve the head, face, or neck to warrant an evaluation in excess of 10 percent, the scars must be deep or cause limited motion and involve an area or areas exceeding 12 square inches (77 square centimeters) (DC 7801) or have other disabling effects that warrant an evaluation in excess of 10 percent (DC 7805).  38 C.F.R. § 4.118, DCs 7801, 7805.

The residuals of a left ilio-inguinal nerve entrapment, status post nerve ablation, are evaluated under 38 C.F.R. § 4.124a, DC 8530 as paralysis of the ilio-inguinal nerve.  Under DC 8530, a 10 percent evaluation is warranted for severe to complete paralysis.  This is the maximum schedular evaluation under DC 8530.  38 C.F.R. § 4.124a, DC 8530.

The rating schedule provides guidance for evaluating neurologic disabilities.  With regard to evaluating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be evaluated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum evaluation that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be evaluated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the evaluation should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In the present case, VA treatment records dated from January to May 2009, the Veteran's January 2009 notice of disagreement (VA Form 21-4138), and a February 2009 statement from the Veteran include reports of pain, tenderness, and swelling associated with his left inguinal hernia.  The pain was "sticky"/dull/tender in nature, did not radiate from the left inguinal region, was aggravated by walking, and disrupted his sleep.  He took medications to treat the pain, but they did not provide any relief and he quit many of his daily activities due to pain.

Examinations revealed well-healed left inguinal hernia scars and other scars.  There was diffuse tenderness to palpation in the groin and scrotum, but bowel sounds were present, there was no distention, masses, erythema, or evidence of inflammation, and no hernias were detected.  The Veteran displayed pain which was "out of proportion to palpation of [the] area."  The medical professionals who conducted the evaluations noted that the pain was likely secondary to nerve damage/impingement and diffuse scar tissue secondary to multiple hernia repairs. The Veteran was diagnosed as having persistent pain of left inguinal hernia repair.

During a June 2009 VA examination, the Veteran reported that he experienced a "pulling" type pain and scrotum sensitivity.  The pain occurred on a daily basis, was exacerbated by bending, stooping, standing, walking, and climbing, and was not alleviated by any treatment.  Examination revealed that the Veteran's left testicle was absent and that there was extreme tenderness to palpation of the left inguinal canal.

VA treatment records dated from June to November 2009, a June 2010 statement from the Veteran, and his testimony during the July 2010 Board hearing include reports of worsening left groin pain which radiated to the lower back and across the abdomen.  The pain was tingling/burning in nature, was aggravated by rising from a lying or sitting position, and was not alleviated by medications.  The Veteran did not experience any fever, chills, swelling, or redness over the left inguinal area.

Examinations revealed pain with palpation over the left inguinal area.  There was no hernia, swelling, or erythema detected around the groin or scrotum.   CT scans revealed no acute abdominal pathology, bowel obstruction, recurrent herniation, or mass lesions.

The report of a VA examination dated in November 2012 and an undated statement from the Veteran indicate that he initially had a left inguinal hernia surgically repaired in 1958.  The hernia recurred and was re-repaired 4 to 5 times, the most recent repair being in 2008.  He was also found to have a right inguinal hernia in 2008 which was also surgically repaired.  There had been no recurrence of the hernia since that time, but he experienced intermittent pain bilaterally (the left greater than the right).

Examination revealed that there was no detectable hernia on either the left or right and there was no indication for a supporting belt.  There was tenderness within the inguinal region bilaterally and mesh was palpable bilaterally.  There were scars related to the Veteran's hernia, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  Also, there was no obvious finding of severe or complete nerve paralysis.  The Veteran was diagnosed as having bilateral inguinal hernia.  This disability did not impact his ability to work.

In February 2013, the examiner who had conducted the November 2012 VA examination re-reviewed the Veteran's claims file and opined that there was no objective evidence that his left inguinal hernia would limit his ability to perform both physical and sedentary employment.  Also, there was no objective evidence of severe complete paralysis due to his left ilio-inguinal nerve entrapment, status post nerve ablation.

During a May 2013 VA examination and in a June 2013 statement (VA Form 21-4138), the Veteran reported that it felt as if he was "pulling something loose" when he raised his left leg.  He also experienced pain, tenderness, and swelling associated with his hernia.  The use of supportive devices (e.g., a jock strap) was not required.

Examination revealed that there was no detectable hernia on either the left or right and that there was no indication for a supporting belt.  There were scars related to the Veteran's hernia, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  There were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with the Veteran's hernia.  A diagnosis of inguinal hernia was provided.  This disability did not impact the Veteran's ability to work.

The physician who conducted the May 2013 VA examination noted that the Veteran appeared to have neuropathic pain related to his previous hernia surgery.  However, there was no evidence of recurrence of his inguinal hernia and it appeared that his symptoms were likely ("at least as likely as not") related to his ilio-inguinal nerve entrapment.
An August 2013 statement from the Veteran and the report of an October 2013 VA examination reveal that the Veteran reportedly experienced pain and tenderness associated with his hernia.  The mesh that was used to repair his hernia was "puffed up" and would sting and it felt as if something was "pulling apart" inside of him when he walked.  Also, he felt as if the hernia still popped out and the symptoms were worse when going from lying/sitting to a standing position.  There was also a black "mole" sticking up from the hernia repair site.

Examination revealed that there was no detectable hernia on either the left or right and there was no indication for a supporting belt.  There was an indurated area to the right of the Veteran's penis which was probably a cyst.  There was pain along the area of the cyst.  The Veteran's hernia did not impact his ability to work.

An August 2013 VA telephone encounter note reveals that the Veteran reported that he had a painful "knot" in the left groin area.  VA primary care treatment notes dated on November 8, 2013 reflect that he was evaluated for a painful nevus in the right groin area.  Examinations revealed epigastric tenderness and a tender nevus on the right scrotum which was 2 centimeters by 3 centimeters in size and brown in color.  There was no redness or swelling and the skin was intact.  

The Veteran reported in a November 2013 statement that while being treated at VA on November 8, 2013, another hernia was detected on the left side as well as a "big black mole" on the left.  The hernia and mole both hurt "very bad."  The mesh that was used to repair his hernia was puffed up and painful and the Veteran occasionally experienced difficulty walking due to such symptoms.

A January 2014 VA thoracic surgery consultation note indicates that the Veteran reported that he experienced right-sided scrotal and inguinal pain and a reducible right inguinal hernia.  Examination, however, revealed that there was no hernia or any reducible masses.  There was a pigmented spot in the left groin crease which was 1 centimeter by 1 centimeter in size, non-raised, and non-thickened.  The Veteran was diagnosed as having groin pain of uncertain etiology (but likely radiculopathy related) and a pigmented skin lesion/nevus.

A February 2014 VA neurologic examination report reflects that the Veteran reportedly experienced pain in the distribution of the left inguinal nerve.  Also, pressure over the area of the distribution of the left inguinal nerve caused more pain.  Examination revealed that there was decreased sensation over the distribution of the left inguinal nerve, but there was no muscle atrophy.  Overall, the right ilio-inguinal nerve was normal and there was mild incomplete paralysis of the left ilio- inguinal nerve.  There were scars associated with the Veteran's disability, but no scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  However, there was a cyst at the scar from the left inguinal nerve operation and the cyst was tender to touch.  The Veteran was diagnosed as having a resected left ilio-inguinal nerve.  This disability did not impact his ability to work.

The physician who conducted the February 2014 VA examination explained that the left inguinal nerve had been resected to treat pain from the nerve.  The Veteran exhibited findings consistent with the resection and his service-connected neurologic disability was manifested by a complete paralysis.  The physician was a neurologist so he was unable to opine as to whether the mesh repair of the hernia was functioning.

The Veteran reported in statements dated in April and May 2014 that "it was a mistake that another hernia was there on [his] left side."  Rather, it was a painful "black looking object coming out of the skin on the left side" where his hernia surgeries had been performed.  This object was to be removed in the future.  He experienced left-sided pain, tenderness, and discomfort, he used a wheelchair to take pressure off his left side, and he was unable to stand for an extended period of time due to pain.

The reports of VA scar and hernia examinations conducted in September 2014 indicate that the Veteran had undergone multiple inguinal hernia repairs with mesh placement and that he experienced a "pulling sensation" when he placed his left foot on the floor and a "pulling sensation" in the groin.  Examinations revealed that there was no detectable hernia on either the left or right, that there was no indication for a supporting belt, and that there were no objective findings of pain.  The Veteran had a history of scarring from his hernia surgeries, but no scars were appreciated upon examination.  As such, there were no scars that were painful, unstable, deep, or non-linear or that caused any functional limitations and there were no related scars with a total area of greater than 39 square centimeters (6 square inches).  There were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with the Veteran's hernia.  Diagnoses of scars from hernia surgeries and inguinal hernia were provided.  The Veteran's hernia did not impact his ability to work.

The Veteran reported during a September 2014 VA neurologic examination that he experienced continuous pain and numbness in the left lower quadrant of the abdomen resulting from his left inguinal hernia surgery.  Examination revealed somewhat impaired muscle strength (4/5) in all areas bilaterally, generalized disuse atrophy which was bilaterally symmetrical, hyperactive (3+) deep tendon reflexes at the knees bilaterally, and decreased sensation at the left upper anterior thigh and left knee   However, deep tendon reflexes and sensation was otherwise normal in all other areas bilaterally.  There were no trophic changes attributable to peripheral neuropathy.  The Veteran had a slow, stiff, and unstable gait and regularly used a wheelchair and walker.  The abnormal gait was likely due to chronic lumbar spinal cord myelopathy and the assistive devices were most likely necessary due to spinal stenosis.  Overall, the only neurologic impairment was mild incomplete paralysis of the left ilio-inguinal nerve.  There was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  The Veteran was diagnosed as having left ilio-inguinal neuropathy.  His chronic pain impacted his ability to work in that the pain demanded attention most of the time.

The above evidence reflects that the Veteran has undergone multiple surgical repairs of both left and right inguinal hernia and that during the claim period since December 1, 2008 he has experienced pain, tenderness, swelling, and a "pulling sensation."  However, there has been no evidence of any detectable recurrent hernia on either the left or right at any time since December 1, 2008 (hence there has been no recurrent hernia that is not readily reducible) and there has been no indication for the need of any supportive devices during this period.  Although the Veteran reported in his November 2013 statement that a hernia had been detected on the left side while being treated at VA on November 8, 2013, the VA records of treatment on that date indicate that no hernia was in fact detected at that time.  Rather, examinations revealed a tender nevus (i.e., a skin lesion) on the right scrotum.  The Veteran clarified in a May 2014 statement that he was mistaken in saying that another hernia had been detected on his left side.  Rather, he had been referring to the painful black skin abnormality at the site of his left inguinal hernia repair.

In light of these findings, the symptoms of the Veteran's recurrent left inguinal hernia have most closely approximated the criteria for a 10 percent evaluation under DC 7338 for the entire claim period since December 1, 2008 and an increased evaluation is not warranted at any time during this period.  Also, although the Veteran has undergone surgical repair of a right inguinal hernia, a separate 10 percent evaluation for that hernia is not warranted at any time since December 1, 2008 because that hernia has not been present to a compensable degree in that no hernia protrusion has been detectable on the right during this period.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.114, DC 7338.  

With respect to the neurologic residuals of the Veteran's service-connected left inguinal hernia (i.e., residuals of a left ilio-inguinal nerve entrapment, status post nerve ablation), the symptoms he has experienced since December 1, 2008 include pain and decreased sensation.  He is already in receipt of the maximum schedular evaluation for paralysis of the ilio-inguinal nerve under DC 8530 (i.e., a 10 percent evaluation on the basis of severe to complete paralysis).  As there is no evidence that the Veteran's service-connected neurologic disability involves any nerve other than the ilio-inguinal nerve, an evaluation in excess of 10 percent is not warranted at any time since December 1, 2008.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, DC 8530.  

As for the Veteran's scarring, he is already in receipt of the maximum schedular evaluation for superficial and painful scars under DC 7804 (i.e., a 10 percent evaluation).  His scars do not involve the head, face, or neck and there is no evidence that any scars have been deep, have caused limited motion, have involved an area or areas exceeding 12 square inches (77 square centimeters), or have had any other disabling effects at any time since December 1, 2008.  Hence, an evaluation in excess of 10 percent for scarring associated with the Veteran's service-connected left inguinal hernia is not warranted at any time during this period.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.1118, DCs 7801, 7805).  

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected disabilities since December 1, 2008.  The symptoms associated with his disabilities are all contemplated by the appropriate rating criteria.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected disabilities since December 1, 2008.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability due to service-connected disabilities since December 1, 2008, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.

ORDER

Entitlement to an evaluation in excess of 10 percent for recurrent left inguinal hernia with mesh repair (whether on the basis of hernia, neurologic impairment, or scarring), from December 1, 2008, is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


